DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments, filed 4 January 2022 have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0312258 to Swanson, hereinafter Swanson (previously cited).
Regarding claim 8, Swanson teaches a spinal cord stimulation device (abstract) comprising: (a) an elongate lead body (Fig 3: elastic tube 304) (stimulation lead body 120, 300; para 0029); (b) an electrode body disposed at one end of the elongate lead body (electrode 502; para 0041); and (c) a flexible section disposed along a length of the elongate lead body and moveable between a retracted configuration and an extended configuration (“serpentine” portion of 301; para 0029-0031); and (d) at least one flexible restraint wherein the at least one flexible restraint is attached to the flexible section such that the flexible restraint is configured to urge the flexible section toward the retracted 
Regarding claim 9, Swanson further teaches wherein the at least one flexible restraint is attached at a first end to the flexible section (Fig 3; para 0037: 301 and 304 are adhered together) and is attached at a second end to the tubular component (Fig 3; para 0035-0037).

Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,314,618 to Imran et al., hereinafter Imran.
Regarding claim 19, Imran teaches a spinal cord stimulation device (Col 3, lines 25-33) comprising: (a) an elongate lead body (Fig 6: lead 100); (b) a deployable electrode array disposed at one end of the elongate lead body (Fig 16A-C: film structure 107 containing electrodes 106), the deployable electrode array comprising: (i) a plurality of electrode contacts disposed on the deployable electrode array (Fig 16A-C: electrodes 106 connected to traces 110); (ii) a delivery configuration in which the deployable electrode array has a reduced profile (Col 11, lines 28-45; Fig 16A); (iii) a deployed configuration in which the deployable electrode array has an expanded, flat profile (Col 11, lines 28-45; Fig 16C); and (iv) a deployment spine associated with and extending along a length of the deployable electrode array, wherein the deployment spine is configured to urge the deployable electrode array into the deployed configuration (Col 11, lines 28-45),Appln. No.: 16/992,023 Page 5wherein the elongate lead body and the deployable electrode array are thin film components (Col 3, lines 34-47).
Regarding claim 20, Imran further teaches wherein the device is positionable within a delivery shaft (Col 11, lines 28-32).
Regarding claim 21, Imran further teaches wherein the delivery configuration is a substantially cylindrical configuration (Fig 16A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 11-13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, in view of US 2013/0005169 to Soltis et al., hereinafter Soltis.
Regarding claim 1, Swanson discloses (Fig 1-5) a spinal cord stimulation device (abstract) comprising: (a) an elongate lead body (stimulation lead body 120, 300; para 0029); (b) an electrode body disposed at one end of the elongate lead body (electrode 502; para 0041); and (c) a flexible section disposed along a length of the elongate lead body (“serpentine” portion of 301; para 0029-0031), wherein the elongate lead body is a thin film component (para 0029-0031: “flex film component”).
Swanson does not disclose wherein the flexible section comprises a spiral configuration.
However, Soltis teaches wherein the flexible section comprises a spiral configuration (para 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the elongate lead body of Swanson wherein the flexible 
Regarding claim 3, Swanson further teaches wherein the flexible section has a first end coupled to a distal portion of the elongate lead body (Fig 3: rightmost end of serpentine portion 301 coupled to straight distal end of 300 having 303-1 and 303-2) and a second coupled to a proximal portion of the elongate lead body (Fig 3: leftmost end of serpentine section 301 coupled to straight proximal end of 300).
Regarding claim 4, Swanson further teaches wherein the stimulation device is a percutaneous lead device or a paddle lead device (Fig 2C; para 0022).
Regarding claim 5, Swanson further teaches wherein the flexible section is moveable between a retracted configuration and an extended configuration (Fig 3: 301 capable of elastic elongation under stretching force, retracted configuration when no force is applied; para 0031).
Regarding claim 7, Swanson, as previously modified, further teaches wherein the flexible section comprises a tubular component (Fig 3: insulative material 302 shown as a tube; para 0037), wherein the spiral configuration is disposed within the tubular component (Fig 3: 301 disposed within 302).
Regarding claim 11, Swanson further teaches an elastic membrane disposed around the flexible section (Fig 3: insulative material 302; para 0035-0037).
Regarding claim 12, Swanson further teaches a flexible section disposed within the electrode body (Fig 3, 5: 303-1, 303-2 disposed on flex film material making distal end of electrode body flexible; para 0029-0031).
Regarding claim 13, Swanson teaches (Fig 1-5) a spinal cord stimulation device (abstract) comprising: (a) an elongate lead body (stimulation lead body 120, 300; para 0029); (b) an electrode body disposed at one end of the elongate lead body (electrode 502; para 0041); and (c) a flexible section disposed within the electrode body (para 0029-0031: flexible feature can be along entire 
Swanson does not disclose wherein the flexible section comprises a spiral configuration.
However, Soltis teaches wherein the flexible section comprises a spiral configuration (para 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the elongate lead body of Swanson wherein the flexible section comprises a spiral configuration, as taught by Soltis, for purpose of facilitating forming strain relief shapes or features at any section along the lead body (para 0039).
Regarding claim 15, Swanson further teaches wherein the stimulation device is a percutaneous lead device or a paddle lead device (Fig 2C; para 0022).
Regarding claim 16, Swanson further teaches wherein the flexible section is moveable between a retracted configuration and an extended configuration (Fig 3: 301 capable of elastic elongation under stretching force, retracted configuration when no force is applied; para 0031).
Regarding claim 18, Swanson further teaches a flexible section disposed along the length of the elongate lead body (Fig 3; para 0029-0031: serpentine section of 301).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Soltis, as applied to claims 1 and 13 above, and further in view of US 2007/0088417 to Schouenborg, hereinafter Schouenborg (previously cited).
Regarding claim 2, Swanson in view of Soltis, as previously applied, discloses the limitations of claim 1, but does not disclose at least two attachment barbs disposed on the electrode body.
However, Schouenborg teaches at least two attachment barbs disposed on the electrode body (Fig 1-5; para 0041: integral barbs 5 have tips 6 from electrode rod 3).

Regarding claim 14, Swanson in view of Soltis, as previously applied, discloses the limitations of claim 13, but does not disclose at least two attachment barbs disposed on the electrode body.
However, Schouenborg teaches at least two attachment barbs disposed on the electrode body (Fig 1-5; para 0041: integral barbs 5 have tips 6 from electrode rod 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode body of Swanson in view of Soltis with at least two attachment barbs disposed on the electrode body, as taught by Schouenborg, for purpose of enabling the electrode to become even better anchored if submitted to a force seeking to withdraw it from a tissue (para 0011).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792